Case 1:18-cr-20613-JEM Document 66 Entered on FLSD Docket 06/30/2019 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-20613-CR-MARTINEZ

 UNITED STATES OF AMERICA,

         Plaintiff,
 v.

 SAMUEL BAPTISTE,

       Defendant.
 _____________________________________/

                      MOTION TO COMPEL
     THE BUREAU OF PRISONS AND FEDERAL DETENTION CENTER
  TO CEASE OPENING LEGAL MAIL OUTSIDE DEFENDANT’S PRESENCE

         Defendant, Samuel Baptiste, through undersigned counsel, and pursuant to

 the Sixth Amendment of the United States Constitution, respectfully petitions this

 Court to compel the Bureau of Prisons and Federal Detention Center to cease opening

 the Defendant’s legal mail outside of his presence.

                              FACTUAL BACKGROUND

 1. Mr. Baptiste is charged by Indictment with distributing information pertaining to

      explosives in violation of 18 U.S.C. § 842(p)(2)(A) (Counts One through Four);

      attempting to provide material support or resources to the Islamic State of Iraq

      and al-Sham (“ISIS”), in violation of 18 U.S.C. § 2339(a)(1) (Count Five); and

      attempting to provide material support to terrorists, in violation of 18 U.S.C. §

      2339A(a) (Count Six).
Case 1:18-cr-20613-JEM Document 66 Entered on FLSD Docket 06/30/2019 Page 2 of 3




 2. While Mr. Baptiste, by virtue of the charges lodged against him, is subject to a

     heightened level of restricted communication, those restrictions do not vitiate Mr.

     Baptiste’s Six Amendment right to unfettered access his lawyers, legal team and

     attorney client communications.

 3. Mr. Baptiste informs undersigned counsel that members of the Federal Detention

     Center staff have been routinely and improperly opening mail from undersigned

     counsel outside of his presence.

                                     CONCLUSION

        Because the Federal Detention Center violates Mr. Baptiste’s Sixth

  Amendment rights by opening and viewing communications between Mr. Baptiste

  and his lawyer, we hereby move this Court for an order compelling the Federal

  Detention Center staff to cease opening Mr. Baptiste’s legal mail outside of his

  presence.

        Undersigned counsel attempted to confer with AUSA Marc Anton regarding

  the relief sought herein, however, he is out of the office until July 1, 2019.



                                    Respectfully submitted,

                                    THE MALONE LAW FIRM, P.A.
                                    701 BRICKELL AVENUE, SUITE 1550
                                    MIAMI, FLORIDA 33131
                                    Telephone: (305)728-5134
                                    Facsimile: (305)728-5288
                                    Email: omar@malonelawfirm.com



                                             2
Case 1:18-cr-20613-JEM Document 66 Entered on FLSD Docket 06/30/2019 Page 3 of 3




                                     By: _______/S/_________________
                                     T. OMAR MALONE, ESQ.
                                     Florida Bar No.: 697796


                              CERTIFICATE OF SERVICE


       I HEREBY certify that on June 30, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF and thereby effectuated

 service on all counsel of record.



                                                By: _______/S/____________
                                                T. OMAR MALONE, ESQ.




                                            3
